Denny, J.
The defendant assigns as error the refusal of the court below to sustain her motion for judgment as of nonsuit.
We have heretofore held that testimony to the effect that the liquor seized was white liquor was insufficient to sustain a count charging the defendant with the unlawful possession of “illegal nontaxpaid liquor.” S. v. Wolf, 230 N.C. 268, 52 S.E. 2d 920.
We have likewise held “the court cannot take judicial notice that 'bootleg whiskey' is nontaxpaid liquor.” S. v. Tillery, 243 N.C. 706, 92 S.E. 2d 64.
In the instant case the liquor is described by the State’s witness as “nontaxpaid liquor” simply because it had the odor of nontaxpaid whiskey, or because “the government sells white whiskey; (and) 'white lightning’ has a different smell.’'’
In the American Thesaurus of Slang, by Berrey and Van Den Bark, “white lightning” is defined as “raw alcohol” or as “any colorless whiskey or alcohol.” Sections 100.2 and 100.12.
The writer of this opinion is not an expert with respect to the smell of various whiskies. Even so, in the event a tax had been paid on “white liquor” or “bootleg whiskey” or on “white lightning,” it is submitted that the payment of such tax did not and could not change the smell of such liquor or whiskey one whit. After all, the only question involved in the trial below was whether or not the defendant had in her possession a quantity of nontaxpaid liquor.
In the case of S. v. Pitt, 248 N.C. 57, 102 S.E. 2d 410, an ABC officer undertook to testify as follows: “I can smell of it and tell the difference. * * * It (the whiskey introduced in evidence) is not ABC whiskey.” The trial court refused to admit this testimony until the officer was examined as to his qualifications and experience to testify as to such matters. He testified that he had been an ABC officer for eleven years and “knew the difference between whiskey sold in ABC stores and whiskey made illegally and not under government supervision.” His testimony was then admitted. We held this evidence competent. Its weight was for the jury. Moreover, in that case there was a stipulation to the effect that the containers of the whiskey which had been introduced in evidence, bore no stamps.
The General Assembly of North Carolina has made it so easy and simple to make out a prima facie case in such cases as the one now before us, it is difficult to understand why the statutory procedure is so often and well-nigh universally ignored. In cases like this, all the State has to prove to make out a prima facie case is to show that the container or containers seized contained an alcoholic beverage and that the container or containers bore no revenue stamp of the federal *215government or a stamp of any of the county boards of the State of North Carolina. G.S. 18-48.
We have reached the conclusion that upon the evidence adduced in the trial below, the court should have sustained the defendant’s motion for judgment as of nonsuit, and we so hold.
Therefore, the judgment entered below is reversed, including the portion thereof that invoked by reason of the conviction herein a previous judgment, entered at the December Term 1957 of the Superior Court of Randolph County, which had been suspended for three years upon condition that the defendant not violate any penal law of the State.
Reversed.
PARKER, J., not sitting.